Title: From George Washington to William Roberts, 17 July 1799
From: Washington, George
To: Roberts, William

 

Mr Roberts
Mount Vernon 17th July 1799

Your letter of the 12th instant is received, and I am obliged to you for the advice respecting the management of the flour I had on hand; which however, is less necessary now, as I have disposed of it all.
I should be glad to render you any consistent Service in my power, but must decline writing to the Gentleman you have mentioned, on the subject proposed; first, because I am entirely unacquainted with the circumstances attending your ⟨disputed⟩ property; and secondly, because I have not the honor to be acquainted with Mr Hay or Captn McNamara, who you inform me are employed to defend that property.
Gentlemen of the character you (no doubt deservedly) give Mr Hay & Captn McNamara, can stand in no need of a stimula from me to rescue your property from a fraudulent conveyance, & thereby enable you to come to me the sooner. I wish you well & ⟨am your⟩ friend

Go: Washington

